DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on April 8, 2021, claims 1, 6, and 9 were amended and new claims 27 and 28 were presented
Claims 1-11 and 22-28 are currently pending and under examination, of which claims 1, 9, and 22 are independent claims. 

Response to Arguments
The first and last paragraphs of page 8 of the Amendment, it is argued that Yamada does not teach, “a hardware processor configured to switch a screen displayed on the display to the menu screen when the menu screen is operated”.  In the Non-Final Office Action (“Action”) of January 11, 2021, Paragraphs [0067] and [0076] of Yamada were referred to as demonstrating that this reference teaches the claimed recitations of the hardware processor.  
To further elaborate, Paragraph [0067] describes that “when the monitor input unlock operation illustrated in FIG. 1H is detected, such a monitor input unlock icon as illustrated in FIG. 1H is removed from the operation screen 34c, and the screen switching switch 50 is displayed on the operation screen 34c as illustrated in FIGS. 1B and 1C, whereby a monitor input unlock state where a monitor input operation on the touch panel 34T is enabled is created. In this way, as illustrated in FIGS. 1C, 1D, 1E, and 1F, an input operation screen display where a menu key-based monitor input operation is enabled is created.”  Therefore, once the monitor input unlock state on the touch panel 34T is enabled; a menu key-based monitor input operation is 
In addition, Yamada describes in Paragraph [0076] “Next, as illustrated in FIGS. 3A to 3C, when the touch panel 34T of the touch panel monitor 34 displays an operation screen indicating a specific operation menu which can influence the operation of the working machine 11, ... the machine controller 49 perform control so that a setting change screen is displayed by simultaneously touching a plurality of positions on the touch panel 34T.”  Therefore, the setting change screen on the touch panel 34T displaying a specific operation menu reads on “switch a screen displayed on the display to the menu screen”.  The enabling of the input operation screen display using the screen switching switch controlled by the machine controller reads on “switch a screen displayed ... to switch a screen displayed on the display to the menu screen when the menu switch is operated”.  The Office respectfully submits that Yamada does teach the recitations of the hardware processor as recited in independent claim 1.
Independent claim 1 recites, in part, “a display...configured to display a menu screen showing an operating condition and various settings”.  In one example, the meter screen 34b of Yamada is displaying operating conditions and the settings through a fuel meter, an oil temperature meter, and the like.  As explained above, illustrations of the menu screens are shown in FIGS. 1C, 1D, 1E, and 1F and the operations to be changed via the setting change screen read on “a menu screen showing an operating condition and various settings”.  
On page 8 of the Amendment, Paragraph [0063] of Yamada is referred.  The Amendment submits that “Contrary to the Office Action’s assertion, however, nothing in Yamada discloses that the lock icon 51 and the unlock icon 52 are in the screen switching switch 50. For example, Yamada, at paragraph [0063], states that “the monitor input unlocking operation screen 34c 
As explained in the Action, Paragraph [0059] of Yamada describes that when the hydraulic lock switch 36 of the working machine 11 is off (that is, the hydraulic actuators 21 of the working machine 11 can be operated), a monitor input lock state where the monitor input operation on the touch panel 34T is disabled while enabling the monitor screen display is created. (Emphasis added)  Paragraph [0062] further explains that in this monitor input lock state, an indication indicating inability to input operations is displayed (which reads on “display a warning”) and a monitor input unlocking operation screen 34c is displayed under the rear-view camera image screen 34a as illustrated in FIG. 1G.  Thus, the monitor input operation being disabled and the indication of inability to input the operations reads on “display a warning on the display when the menu switch is operated during display of the captured image”, as recited in independent claim 1.  The monitor input lock state is an indication that the operator in Yamada is unable to operate the input screen displays (shown in FIGS. 1C, 1D, 1E, and 1F) that are menu key-based as explained in Paragraph [0067].  See also FIG. 2 of Yamada, operations S5-S7 and corresponding description. 
Yamada, the warning is display “when the menu switch is operated”.
The hydraulic lock switch 36 of the machine 11 being off so that the hydraulic actuators 21 operate reads on “while the work element is enabled by the operation of the gate lock lever”, as recited in independent claim 1.  In view of the foregoing, the arguments presented on page 8 of the Amendment are not deemed persuasive.
Page 9 of the Amendment refer to Paragraphs [0062] and [0063] as not teaching the recitations of “wherein the hardware processor is configured to display a warning on the display when the menu switch is operated during display of the captured image while the work element is enabled by the operation of the gate lock lever”, as recited in independent claim 1.  These portions of Yamada have been addressed above to explain the Office’s position that these portions, in combination with Paragraphs [0067] and FIGS. 1B, 1C, 1D, 1E, 1G, and 2, teach the claimed recitations.
Yamada are referred to submit the following:
Thus, according to Yamada, when the lock icon 51 is swiped to the unlock icon 52, the indication of inability is no more displayed and the initial screen of FIG. 1B is displayed instead. Thus, even assuming arguendo that “an indication indicating inability to input operations” may read on the recited “warning” and that “swiping from the lock icon 51 to the unlock icon 52” may read on “when the menu switch is operated” as recited, Yamada fails to disclose “display[ing] a warning on the display when the menu switch is operated”. Hence, the above-noted feature of claim 1, namely, that “the hardware processor is configured to display a warning on the display when the menu switch is operated during display of the captured image while the work element is enabled by the operation of the gate lock lever”, is a distinction over Yamada.

However, as previously explained, the “warning” or the indication of the inability to input operations is being displayed when the lock icon 51 is operated, which reads on “display a warning on the display when the menu switch is operated”.  Yamada explains that in (Step S7) and as illustrated in FIG. 1H, it is determined whether a monitor input unlocking gesture operation (swipe or the like) of swiping from the lock icon 51 to the unlock icon 52 has been performed. See Paragraph [0065] When the monitor input unlocking gesture operation is performed, the monitor input lock state is released and the initial screen display illustrated in FIG. 1B is displayed. See Paragraph [0066]  Thus, at the time of operating lock icon 51, the indication is displayed.  
In addition, to further elaborate on the teachings of Yamada, as described in Paragraph [0078], with reference to FIGS. 3A through 3B, when the operator wants to proceed to the next setting change screen 34h, the screen does not change if the operator touches on a next switch 54 only as illustrated in FIG. 3B, but the setting start screen 34 g transitions to the setting change screen 34h when the operator touches on an OK switch 55 as well as the next switch 54 as See Paragraph [0079]  In this manner, an operation which does not involve simultaneous touch of the two points is not regarded as a correct operation. See Paragraph [0080]
Therefore, to release the monitor input lock state, the operator touching only a single switch 54 will not change the screen along with the lock icon 51 remaining displayed and the inability to input operations will be maintained, which reads on “display a warning...when the menu switch is operated”.  The screen not changing is a notification or a “warning” to the operator that occurs when a switch or “menu switch” is pressed.
In view of the foregoing, the arguments presented in the Amendment with respect to independent claim 1 are not deemed persuasive. Dependent claims 2-8 and 23-26 depend directly, or indirectly, from independent claim 1. The rejections to these claims are maintained.
For similar reasons as those presented above with respect to independent claim 1, the rejections to independent claims 9 and 22 is maintained. Dependent claims 10 and 11 depend directly, or indirectly, from independent claim 9. The rejections to these claims are maintained.
Regarding independent claim 22, this claim further recites, “the display is configured to display the warning, when the detector detects that the work element is enabled in response to Yamada and Watanabe was presented.  In response to the rejection, page 13 of the Amendment submits that 
Watanabe does not cure the deficiencies in the teachings of Yamada because Watanabe is silent with respect to the above-noted feature of claim 22. For example, the Office Action, at page 29 and 30, asserts that Watanabe teaches a feature of claim 22, namely, that “the display is configured to display the warning, when the detector detects that the work element is enabled in response to the operation of the menu switch”, stating: The warning image 2d having the contents as shown in FIGS. 6 and 7 is displayed reads on “the display configured to display the warning”. The operation of the selection operation button 23 when the vehicle is operating reads on “when the detector detects that the work element is enabled in response to the operation of the menu switch” (emphasis in original). Thus, the Office Action equates Watanabe’s warning image 2d and selection operation button 23 to the recited “warning” and “menu switch”, respectively. Referring to paragraph [0028] of Watanabe, however, the selection operation button 23 is for “selecting the button image 2b, and nothing in Watanabe teaches or suggests that the selection operation button 23 “causes the menu screen to be displayed on the display”. Thus, Watanabe’s 13 selection operation button 23 does not equate to the recited “menu switch”.

The Office respectfully disagrees with the arguments.  Assuming, arguendo, that Paragraph [0028] of Watanabe does not teach that when the selection operation button 23 is enabled, the warning is displayed, as explained in the Action, Paragraphs [0031] and [0046] do teach the recitation.  Watanabe clearly explains that while the vehicle 10 is traveling, the warning condition is that the vehicle 10 is in a traveling state in order to issue a refusal warning in response to a request for selecting the active button image 2b1 by operating the selection operation button 23. The warning image 2d having the contents as shown in FIGS. 6 and 7 is displayed. That is, switching to content display is prohibited while the vehicle 10 is traveling, so when the warning condition is satisfied, the content “This menu cannot be operated at present” is displayed.  As a result, in response to selecting the active button image 2b1 by operating the selection operation button 23, the warning image 2d is displayed does teach “the display is 
In view of the foregoing, the arguments presented in the Amendment with respect to independent claim 22 are not deemed persuasive. 
Concerning the new claims, the rejection below addresses each limitation in these claims.  In an effort to advance prosecution, the Examiner would like to recommend for claim 28 that the “information items” displayed in the second area be further defined and, after such amendment, the features of this claim be incorporated into all independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 26, 27, 28, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2017/0107693 A1 to Yamada (“Yamada”).
Regarding independent claim 1, Yamada teaches:
A construction machine, comprising: Yamada: Paragraph [0032] (“FIG. 4 illustrates a working machine (excavator) 11, and the working machine 11 includes a body 14 which includes a lower traveling body 12 and an upper swinging body 13 that is swingably provided on the lower traveling body 12.”)
a camera configured to capture an image of surroundings; Yamada: Paragraph [0033] (“A rear-view monitor camera 25 that captures a rear-view image of the base 14 is provided in a central portion of the upper surface of the counterweight 17.”)
a display mounted in an operator's cab and configured to display a menu screen showing an operating condition and various settings, or the captured image captured with the camera; Yamada: FIG. 5 and Paragraph [0051] (“In this case, the display on the touch panel 34T is such an initial screen display (default display) as illustrated in FIG. 1B. In this initial screen display, although it depends on the specifications and settings of the working machine 11, for example, if the working machine 11 is equipped with the rear-view monitor camera 25, a rear-view camera image screen 34 a for displaying the rear-view image captured by the rear-view monitor camera 25 is displayed, and a meter screen 34 b for displaying a fuel meter, an oil temperature meter, and the like is displayed above the screen 34 a.”) [The touch panel 34T reads on “a display”. The meter screen 34b reads on “a menu screen”.]
a menu switch; and Yamada: Paragraph [0067] (“... the screen switching switch 50 ...”)
a hardware processor Yamada: Paragraph [0042] (“a machine controller 49”) configured to switch an image displayed on the display to the menu screen when the menu switch is operated, Yamada: Paragraph [0067] (“... the screen switching switch 50 is displayed on the operation screen 34 c as illustrated in FIGS. 1B and 1C, whereby a monitor input unlock state where a monitor input operation on the touch panel 34T is enabled is created. In this way, as illustrated in FIGS. 1C, 1D, 1E, and 1F, an input operation screen display where a menu key-based monitor input operation is enabled is created.”) Yamada: Paragraph [0076] (“Next, as illustrated in FIGS. 3A to 3C, when the touch panel 34T of the touch panel monitor 34 displays an operation screen indicating a specific operation menu which can influence the operation of the the machine controller 49 perform control so that a setting change screen is displayed by simultaneously touching a plurality of positions on the touch panel 34T.”) [The enabling of the input operation screen display using the screen switching switch controlled by the machine controller reads on “switch a screen displayed ... to switch an image displayed on the display to the menu screen when the menu switch is operated”.] and to detect whether a work element is enabled or disabled based on an operation of a gate lock lever, Yamada: Paragraph [0037] (“A hydraulic lock switch 36 is provided at the attachment portion of the hydraulic lock lever 35 to allow the operator to understand whether the hydraulic lock lever 35 is at a hatch closing position (a two-dot-chain-line position in FIG. 5) or at a hatch opening position (a solid-line position in FIG. 5).”) Yamada: Paragraph [0043] (“When the hydraulic lock lever 35 is at a hatch closing position 35 a indicated by the two-dot chain line in FIG. 5, the hydraulic lock switch 36 is off...”) Yamada: Paragraph [0044] (“On the other hand, when the hydraulic lock lever 35 is at a hatch opening position indicated by the solid line in FIG. 5, the hydraulic lock switch 36 is on...”) Yamada: Paragraph [0059] (“When the hydraulic lock switch 36 of the working machine 11 is off (that is, the hydraulic lock state is released ...), a monitor input lock state where the monitor input operation on the touch panel 34T is disabled while enabling the monitor screen display is created.”) [The hydraulic lock lever reads on “a gate lock lever” and operating the hydraulic actuators of the working machine when the hydraulic lock lever is at the hatch closing position reads on “detect whether a work element is enabled...based on an operation of a gate lock lever”. When the hydraulic lock lever is at the hatch opening position reads on “disabled”.]
wherein the hardware processor is configured to display a warning on the display when the menu switch is operated during display of the captured image while the work element is enabled by the operation of the gate lock lever. Yamada: Paragraph [0060] (“In the hydraulic unlock state where the hydraulic lock switch 36 is off, the initial screen display of the touch panel 34T does not change and the screen immediately before the lock such as the rear-view camera image is still displayed as illustrated in FIG. 1G. However, the monitor input operation on the screen such as a menu key operation on the touch panel 34T is disabled.”) Yamada: Paragraph [0062] (“In this monitor input lock state, an indication indicating inability to input operations is displayed, and a monitor input unlocking operation screen 34 c is displayed under the rear-view camera image screen 34 a as illustrated in FIG. 1G.”) Yamada: Paragraph [0063] (“The monitor input unlocking operation screen 34 c illustrated in FIG. 1G is a screen for urging the operator to input a monitor input unlocking gesture operation. For example, the monitor input unlocking operation screen 34 c displays a lock icon (lock state icon) 51 indicating a monitor input lock state, an unlock icon (unlock state icon) 52 indicating a monitor input unlock state, and an arrow 53 for prompting the operator to move the finger from the lock icon 51 to the unlock icon 52 to perform a monitor input unlocking gesture operation. Moreover, in this case, the screen is still displayed, and the screen immediately before the monitor input lock such as the rear-view camera image screen 34a is displayed.”) Yamada: Paragraph [0078] (“That is, when the operator wants to proceed to the next setting change screen 34 h, the screen does not change if the operator touches on a next switch 54 only as illustrated in FIG. 3B, but the setting start screen 34 g transitions to the setting change screen 34 h when the operator touches on an OK switch 55 as well as the next switch 54 as illustrated in FIG. 3C.”) Yamada: Paragraph [0079] (“In this case, in order to allow the operator to understand that a special operation is required for releasing the monitor input lock state, the lock icon 51 for the monitor input lock state, for example, is displayed on the next switch 54 as illustrated in FIG. 3A. When the Yamada: Paragraph [0080] (“In this manner, an operation which does not involve simultaneous touch of the two points is not regarded as a correct operation.”) [Therefore, to release the monitor input lock state, the operator touching only a single switch 54 will not change the screen along with the lock icon 51 remaining displayed and the inability to input operations will be maintained, which reads on “display a warning...when the menu switch is operated”.  In addition, the indication of inability of input operations reads on “display a warning on the display”. As described in paragraph [0059], when the hydraulic lock level is at the hatch closing position, the hydraulic actuators of the working machine are operating and the operating lever is moved, which reads on “while the work element is enabled by the operation of the gate lock lever”.  When the hydraulic lock switch is off, the rear-view camera image being displayed reads on “during display of the captured image”. In the case of the display indicating an inability to input operations (“display a warning”), displaying the rear-view camera image screen (“during display of the captured image”) and then the operator moving the finger from the lock icon 51 to the unlock icon 52 reads on “when the menu switch is operated”.]
Regarding claim 6, this claim incorporates the rejection to claim 1.  Yamada further teaches:
The construction machine as claimed in claim 1, further comprising: 
a control valve configured to control hydraulic oil supplied from a hydraulic pump to the work element that is a hydraulic actuator driven with the supplied hydraulic oil; Yamada: Paragraph [0038] (“... a main pump 42 driven by an engine 41 that is mounted on the 
an operation apparatus connected to a pilot pump via a pilot line to supply the hydraulic oil supplied from the pilot pump to the control valve at a hydraulic pressure commensurate with an amount of operation; Yamada: Paragraph [0038] (“In the hydraulic circuit illustrated in FIG. 5, a main pump 42 driven by an engine 41 that is mounted on the upper swinging body 13 pressurizes an operating oil in a tank 43 and supplies the pressurized operating oil to a control valve 44. The control valve 44 controls the direction and the flow rate of the operating oil supplied to the hydraulic actuators 21 to control the direction and the speed of the operations of the hydraulic actuators 21.”) Yamada: Paragraph [0040] (“Each pilot valve 45 reduces an initial pilot pressure (or primary pilot pressure) supplied from a pilot pump 46 that is driven together with the main pump 42 by the engine 41 to a pilot pressure (or secondary pilot pressure) that is approximately proportional to an operation amount of the operating lever 32 so that respective movable valves of the control valve 44 are operated by the pilot pressure.”) [The control valve controlling the hydraulic actuators reads on “an operation apparatus”.  The pilot pressure passage 47 of FIG. 5 reads on “a pilot line”.] 
a shutoff valve provided in the pilot line and configured to interrupt transmission of the hydraulic oil from the pilot pump to the operation apparatus; and Yamada: Paragraph [0044] (“On the other hand, when the hydraulic lock lever 35 is at a hatch opening position indicated by the solid line in FIG. 5, the hydraulic lock switch 36 is on, and the supply of current to the hydraulic lock valve 48 is stopped and the hydraulic lock valve 48 is returned to the lock Yamada: Paragraph [0045] (“In this manner, in the hydraulic lock state where the hydraulic lock lever 35 is at the hatch opening position, initial pilot pressure is not supplied to the respective pilot valves 45. Thus, even when the operator operates the operating lever 32, it is not possible to displace the movable valves of the control valve 44. Accordingly, it is not possible to operate the hydraulic actuators 21 of the working machine 11.”) [The hydraulic lock valve 48 reads on “a shutoff valve”. FIG. 5 illustrates the hydraulic lock valve in the pilot pressure passage 47, which reads on “provided in the pilot line”.  The control valve not operating the hydraulic actuators when pilot pressure (operating oil) is not supplied reads on “interrupt transmission of the hydraulic oil from the pilot pump to the operation apparatus”.]
a gate lock apparatus configured to control the shutoff valve in accordance with the operation of the gate lock lever. Yamada: Paragraph [0044] [As described above.] [The hydraulic lock switch 36 in combination with the operating lever 32 reads on “a gate lock apparatus”.]
Regarding claim 7, this claim incorporates the rejection to claim 1.  Yamada further teaches:
The construction machine as claimed in claim 1, wherein the hardware processor is configured to preferentially display the captured image when the work element is enabled. Yamada: Paragraph [0073] (“Due to this, in the touch panel monitor 34 mounted on the working machine 11, when the working machine 11 is operable, the monitor input lock state where necessary information is obtained from the monitor screen display such as the rear-view camera Yamada: Paragraph [0076] [As described in claim 1.] [The machine controller reads on “the hardware processor ...preferentially display the captured image”.] 
Regarding claim 26, this claim incorporates the rejection to claim 1. Yamada further teaches: 
The construction machine as claimed in claim 1, wherein the menu screen shows a screen related to at least one of fuel efficiency information, status information, a display setting, and a date and time setting. Yamada: Paragraph [0012] (“...a setting screen on a monitor.”) Yamada: Paragraph [0057] (“Examples of the menus that the operator can perform input operations on the touch panel 34T include a screen for display error codes, a screen for display sensor information (an operation state of the working machine 11), a screen for displaying equipment settings (the types of attachments and settings corresponding to the respective attachments), a screen for performing equipment adjustment (calibration), and a screen for checking various operations (for testing equipment).”) [The error codes read on “status information”.]
Regarding claim 27, this claim incorporates the rejection to claim 1. Yamada further teaches: 
The construction machine as claimed in claim 1, wherein the hardware processor is configured to switch the image displayed on the display from the captured image to the menu screen when the menu switch is operated. Yamada: Paragraphs [0078]-[0080] [As described in claim 1.] Yamada: Paragraph [0062] (“In this monitor input lock state, an indication indicating inability to input operations is displayed, and a monitor input unlocking operation screen 34c is displayed under the rear-view camera image screen 34a as illustrated in FIG. 1G.”) Yamada: Paragraph [0079] (“When the operator touches on the OK switch 55 while touching on [As shown in FIG. 1G, the image displayed in the monitored input lock state of the touch panel 34T reads on “the image displayed on the display from the captured image”.  The releasing of the monitor input lock state to the calibration screen when the OK switch 55 is touched while touching on the next switch 54 reads on “switch the image displayed... from the captured image to the menu screen when the menu switch is operated”.]
Regarding claim 28, this claim incorporates the rejection to claim 1.  Yamada further teaches:
The construction machine as claimed in claim 1, wherein a display screen displayed on the display includes a first area and a second area, and the hardware processor is configured to switch the image displayed in the first area of the display screen from the captured image to the menu screen Yamada: Paragraph [0056] (“For example, as illustrated in FIG. 1C, when the operator touches on a screen switching switch 50 of the operation screen 34 c, a menu select screen 34 e illustrated in FIG. 1D is displayed. Moreover, for example, as illustrated in FIGS. 1E and 1F, the operator can perform various input operations on the touch panel monitor 34 by operating menu keys on the menu select screen 34e.”) Yamada: Paragraph [0067] (“That is, when the monitor input unlock operation illustrated in FIG. 1H is detected, such a monitor input unlock icon as illustrated in FIG. 1H is removed from the operation screen 34 c, and the screen switching switch 50 is displayed on the operation screen 34 c as illustrated in FIGS. 1B and 1C, whereby a monitor input unlock state where a monitor input operation on the touch panel 34T is enabled is created. In this way, as illustrated in FIGS. 1C, 1D, 1E, and 1F, an input operation screen display where a menu key-based monitor input operation is enabled is created.”) [As shown in the figures, the portion of the screen “a first area” where the switching occurs from monitoring the rear view image to the monitoring input operation reads on “switch the image displayed in the first area of the display screen from the captured image to the menu screen”.] while keeping information items that have been displayed in the second area of the display screen, when the menu switch is operated. Yamada: Paragraph [0052] and FIGS. 1C, 1D, 1E, and 1F (“...a setting screen 34d indicating, in addition to time, the type of an attachment such as a bucket and a setting state such as an accelerator dial value is displayed at the top.”) [The portion of the setting screen 34d that remains as shown in the figures from monitoring the rear view image to the monitoring input operation reads on “a second area”.]
Regarding independent claim 9, Yamada teaches:
A method of controlling a construction machine Yamada: Paragraph [0032] (“FIG. 4 illustrates a working machine (excavator) 11...”) Yamada: Paragraph [0027] (“FIG. 2 is a flowchart illustrating a control procedure of the input control method.”) to control an image displayed on a display mounted in an operator's cab of the construction machine, Yamada: FIG. 5 and Paragraph [0051] (“In this case, the display on the touch panel 34T is such an initial screen display (default display) as illustrated in FIG. 1B. In this initial screen display, although it depends on the specifications and settings of the working machine 11, for example, if the working machine 11 is equipped with the rear-view monitor camera 25, a rear-view camera image screen 34 a for displaying the rear-view image captured by the rear-view monitor camera 25 is displayed, and a meter screen 34 b for displaying a fuel meter, an oil temperature meter, and the like is displayed above the screen 34 a.”) [The touch panel 34T reads on “a display”.] the construction machine including an image capturing device configured to capture an image of surroundings, Yamada: Paragraph [0033] (“A rear-view monitor camera 25 that captures a rear-view image of the base 14 is provided in a central portion of the upper surface of  a menu switch, Yamada: Paragraph [0067] (“... the screen switching switch 50 ...”) and a hardware processor Yamada: Paragraph [0042] (“a machine controller 49”) configured to switch the image displayed on the display to a menu screen when the menu switch is operated, Yamada: FIG. 5 and Paragraph [0051] [As described above.] Yamada: Paragraph [0067] (“... the screen switching switch 50 is displayed on the operation screen 34 c as illustrated in FIGS. 1B and 1C, whereby a monitor input unlock state where a monitor input operation on the touch panel 34T is enabled is created. In this way, as illustrated in FIGS. 1C, 1D, 1E, and 1F, an input operation screen display where a menu key-based monitor input operation is enabled is created.”) Yamada: Paragraph [0076] (“Next, as illustrated in FIGS. 3A to 3C, when the touch panel 34T of the touch panel monitor 34 displays an operation screen indicating a specific operation menu which can influence the operation of the working machine 11, ... the machine controller 49 perform control so that a setting change screen is displayed by simultaneously touching a plurality of positions on the touch panel 34T.”) [The meter screen 34b reads on “a menu screen”. The enabling of the input operation screen display using the screen switching switch controlled by the machine controller reads on “switch the image displayed ... to switch the image displayed on the display to the menu screen when the menu switch is operated”.] the menu screen showing an operating condition and various settings, Yamada: FIG. 5 and Paragraph [0051] [As described above.] the method comprising: 
detecting, by the hardware processor, whether a work element is enabled or disabled based on an operation of a gate lock lever; and Yamada: Paragraph [0037] (“A hydraulic lock switch 36 is provided at the attachment portion of the hydraulic lock lever 35 to allow the operator to understand whether the hydraulic lock lever 35 is at a hatch closing position (a two-dot-chain-line position in FIG. 5) or at a hatch opening position (a solid-line position in Yamada: Paragraph [0043] (“When the hydraulic lock lever 35 is at a hatch closing position 35 a indicated by the two-dot chain line in FIG. 5, the hydraulic lock switch 36 is off...”) Yamada: Paragraph [0044] (“On the other hand, when the hydraulic lock lever 35 is at a hatch opening position indicated by the solid line in FIG. 5, the hydraulic lock switch 36 is on...”) Yamada: Paragraph [0059] (“When the hydraulic lock switch 36 of the working machine 11 is off (that is, the hydraulic lock state is released ...), a monitor input lock state where the monitor input operation on the touch panel 34T is disabled while enabling the monitor screen display is created.”) [The hydraulic lock lever reads on “a gate lock lever” and operating the hydraulic actuators of the working machine when the hydraulic lock lever is at the hatch closing position reads on “detecting... whether a work element is enabled...based on an operation of a gate lock lever”. When the hydraulic lock lever is at the hatch opening position reads on “disabled”.]
displaying, by the hardware processor, a warning on the display when the menu switch is operated during display of the captured image while the work element is enabled by the operation of the gate lock lever. Yamada: Paragraph [0060] (“In the hydraulic unlock state where the hydraulic lock switch 36 is off, the initial screen display of the touch panel 34T does not change and the screen immediately before the lock such as the rear-view camera image is still displayed as illustrated in FIG. 1G. However, the monitor input operation on the screen such as a menu key operation on the touch panel 34T is disabled.”) Yamada: Paragraph [0062] (“In this monitor input lock state, an indication indicating inability to input operations is displayed, and a monitor input unlocking operation screen 34 c is displayed under the rear-view camera image screen 34 a as illustrated in FIG. 1G.”) Yamada: Paragraph [0063] (“The monitor input unlocking operation screen 34 c illustrated in FIG. 1G is a screen for urging the operator to input a monitor input unlocking gesture operation. For example, the monitor input unlocking Yamada: Paragraph [0078] (“That is, when the operator wants to proceed to the next setting change screen 34 h, the screen does not change if the operator touches on a next switch 54 only as illustrated in FIG. 3B, but the setting start screen 34 g transitions to the setting change screen 34 h when the operator touches on an OK switch 55 as well as the next switch 54 as illustrated in FIG. 3C.”) Yamada: Paragraph [0079] (“In this case, in order to allow the operator to understand that a special operation is required for releasing the monitor input lock state, the lock icon 51 for the monitor input lock state, for example, is displayed on the next switch 54 as illustrated in FIG. 3A. When the operator touches on the next switch 54, the lock icon 51 may be changed to the unlock icon 52 as illustrated in FIG. 3B. When the operator touches on the OK switch 55 while touching on the next switch 54 as illustrated in FIG. 3C, a calibration screen for the hydraulic equipment or the like may be displayed.”) Yamada: Paragraph [0080] (“In this manner, an operation which does not involve simultaneous touch of the two points is not regarded as a correct operation.”) [Therefore, to release the monitor input lock state, the operator touching only a single switch 54 will not change the screen along with the lock icon 51 remaining displayed and the inability to input operations will be maintained, which reads on “displaying ... a warning...when the menu switch is operated”.  In addition, the indication of inability of input operations reads on “displaying... a warning on the display”. As described in paragraphs [0043] and [0059], when the hydraulic lock level is at the hatch closing position, the hydraulic actuators of the working machine are operating and the operating lever is moved, which reads on “while the work element is enabled by the operation of the gate lock lever”.  When the hydraulic lock switch is off, the rear-view camera image being displayed reads on “during display of the captured image”. In the case of the indication of inability to input operations (“display a warning”), displaying the rear-view camera image screen (“during display of the captured image”) and then the operator moving the finger from the lock icon 51 to the unlock icon 52 reads on “when the menu switch is operated”.]
Regarding claim 10, this claim incorporates the rejection to claim 9.  Yamada further teaches:
The method of controlling a construction machine as claimed in claim 9, wherein said displaying displays the menu screen on the [[image]] display [[part]] together with the warning when the menu switch is operated during the display of the captured image while the work element is enabled. Yamada: Paragraphs [0051], [0060], [0062], and [0063] [As described in claim 9.] [The indication of inability to input operations while still displaying the meter screen 34 b displaying a fuel meter, an oil temperature meter, displayed above the screen 34 a on the screen while the hydraulic actuators are operating reads on “displays the menu screen together with the warning...during the display of the captured image while the work element is enabled”. The operator moving the finger from the lock icon 51 to the unlock icon 52 (in the screen switching switch 50) reads on “when the menu switch is operated”.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Hirano et al. (US Publication No. 2007/0046804 A1) (“Hirano”).
Regarding claim 2, this claim incorporates the rejection to claim 1.  Yamada further teaches:
The construction machine as claimed in claim 1, wherein the hardware processor is configured to display the menu screen together with the warning when the menu switch is operated ... during the display of the captured image while the work element is enabled. Yamada: Paragraphs [0051], [0060], [0062], and [0063] [As described in claim 1.] [The indication of inability to input operations while still displaying the meter screen 34 b displaying a fuel meter, an oil temperature meter, displayed above the screen 34 a on the screen while the hydraulic actuators are operating reads on “display the menu screen together with the warning...during the display of the captured image while the work element is enabled”. The operator moving the finger from the lock icon 51 to the unlock icon 52 (in the screen switching switch 50) reads on “when the menu switch is operated”.]
However, Yamada does not expressly teach that the menu switch is operated twice during the display of the captured image.  However, Hirano describes an image capturing apparatus and an image display method, which are suitable for obtaining a wide-angle image, and a telescopic image simultaneously and for displaying both images on a display in a finder. Hirano teaches:
wherein the hardware processor is configured to display the menu screen…when  the menu switch is operated twice during the display of the captured image... [[Hirano, FIG. 1, FIG. 14, Paragraph [0123] and Paragraph [0142]] “The display mode is switched to display 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Hirano before them, to display the menu screen of Yamada together with the warning when the menu switch is operated twice as taught in Hirano because both references are in the same field of endeavor and they are both focused on image capturing.
One of ordinary skill in the art at the time of the invention would have been motivated to use Hirano’s display principles into the construction machine monitoring principles taught by the combination of Yamada and Hirano would result in a construction machine monitoring apparatus configured to allow a user to view an electronically zoomed image surrounding the working machine without deterioration; thereby enabling the user to be aware of real-time surroundings and impacts that a specific menu selection may have related to the machine and the surroundings. Hirano, Paragraphs [0020]-[0021]

Claims 3, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Shibamori et al. (US Publication No. 2013/0176120 A1) (“Shibamori”).
Regarding claim 3, this claim incorporates the rejection to claim 1.  Yamada further teaches:
The construction machine as claimed in claim 1, wherein the hardware processor is configured to display the warning ... when the menu switch is operated during the display of the captured image while the work element is enabled. Yamada: Paragraphs [0051], [0059], [0060], [0062], and [0063] [As described in claim 1.] 
However, Yamada does not expressly teach that the warning is displayed on the captured image.  However, Shibamori describes a display system for a working machine displays basic information at all times and, in case of an abnormality, displays the details of the warning in addition to the basic information to enable an operator to reliably recognize details of the warning. Shibamori teaches:
...wherein the hardware processor is configured to display the warning on the captured image when the menu switch is operated during the display of the captured image while the work element is enabled. Shibamori: FIG. 9, Paragraph [0096] and paragraph [0100] (“As the operator rotates the rotary switch (the monitor-operating section 6b), a cursor for reverse display of a warning icon moves, allowing the operator to select a desired warning icon. For example, the operator selects a warning icon 34g by pressing the rotary switch after moving the cursor to the warning icon 34g.  The display controller 53 displays, in the free area 44, a second warning message 37 that includes the display details of a warning icon 34 and the character information relating to a simplified remedial action”, wherein, it is interpreted that a warning icon (34) is displayed on the captured image when the menu switch (6b) is operated while displaying the captured image (33)]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Shibamori before them, to display the warning on the captured image as taught in Shibamori because both 
One of ordinary skill in the art at the time of the invention would have been motivated to combine Yamada and Shibamori because the combination would result in a construction machine monitoring apparatus configured to display basic information in a form that enables an operator to reliably recognize the details of a warning by displaying the warning details efficiently. Shibamori, Paragraph [0027]
Regarding claim 4, this claim incorporates the rejection to claims 1 and 3.  Yamada further teaches:
The construction machine as claimed in claim 3, wherein the hardware processor is configured to display the menu screen together with the warning when the menu switch is operated while the warning is displayed together with the captured image.  Yamada: Paragraphs [0051], [0059], [0060], [0062], and [0063] [As described in claim 1.] [As described in claim 1.] [The indication of inability to input operations while still displaying the meter screen 34 b displaying a fuel meter, an oil temperature meter, displayed above the screen 34 a on the screen while the hydraulic actuators are operating reads on “display the menu screen together with the warning...together with the captured image”. The operator moving the finger from the lock icon 51 to the unlock icon 52 (in the screen switching switch 50) reads on “when the menu switch is operated”.]
Regarding claim 11, this claim incorporates the rejection to claim 9.  However, Yamada does not expressly teach that the warning is displayed on the captured image.  However, Shibamori describes a display system for a working machine displays basic information at all Shibamori teaches:
The method of controlling a construction machine as claimed in claim 9, wherein said displaying displays the warning on the display on the captured image captured with the image capturing device. Shibamori: FIG. 9, Paragraph [0096] and paragraph [0100] (“As the operator rotates the rotary switch (the monitor-operating section 6b), a cursor for reverse display of a warning icon moves, allowing the operator to select a desired warning icon. For example, the operator selects a warning icon 34g by pressing the rotary switch after moving the cursor to the warning icon 34g.  The display controller 53 displays, in the free area 44, a second warning message 37 that includes the display details of a warning icon 34 and the character information relating to a simplified remedial action”, wherein, it is interpreted that a warning icon (34) is displayed on the captured image when the menu switch (6b) is operated while displaying the captured image (33))
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Shibamori before them, to display the warning on the captured image as taught in Shibamori because both references are in the same field of endeavor and they are both focused on a display for a working machine.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Yamada and Shibamori because the combination would result in a construction machine monitoring apparatus configured to display basic information in a form that enables an operator to reliably recognize the details of a warning by displaying the warning details efficiently. Shibamori, Paragraph [0027]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Irvin (US Patent No. 6,178,393 B1) (“Irvin”).
Regarding claim 5, this claim incorporates the rejection to claim 1.  Yamada further teaches:
The construction machine as claimed in claim 1, wherein the hardware processor is configured to ... display the menu screen when the work element becomes disabled ... Yamada: FIG. 2 and Paragraph [0050] (“When the hydraulic lock switch 36 of the working machine 11 is on (that is, in a hydraulic lock state where the working machine 11 is not operable even when the operating lever 32 is moved), a monitor input unlock state where a monitor input operation on the touch panel 34T is enabled is created automatically.”) Yamada: Paragraph [0051] (“In this case, the display on the touch panel 34T is such an initial screen display (default display) as illustrated in FIG. 1B. In this initial screen display, although it depends on the specifications and settings of the working machine 11, for example, if the working machine 11 is equipped with the rear-view monitor camera 25, a rear-view camera image screen 34a for displaying the rear-view image captured by the rear-view monitor camera 25 is displayed, and a meter screen 34b for displaying a fuel meter, an oil temperature meter, and the like is displayed above the screen 34a.”) [The display of the fuel meter, oil temperature meter, and the like when the working machine is not operable reads on “display the menu screen when the work element becomes disabled”.]
However, Yamada does not expressly teach that the hardware processor or the machine controller 49 is configured to clear the warning “while the warning is displayed”. However, Irvin Irvin teaches:
wherein the hardware processor is configured to clear the warning…when the work element becomes disabled while the warning is displayed. Irvin: Column 8, lines 20-28 (“Alarms may be tripped by a number of sensed problems, including pump overheating, failure of a bubbler, or excessive vibration. By checking this screen, the operator can determine remotely if a particular piece of equipment may need to be repaired or replaced. This alarm history can be maintained in the computer memory for any desired period of time for system evaluation and comparisons between pieces of equipment. Through the touch screen, the operator can fully reset the alarm...”) [The pump being repaired or replaced reads on “the work element becomes disabled”.] [[Irvin, Col. 8; lines 66-67 and Col. 9; lines 1-6] “The automatic reset [method causes the alarm to be] automatically reset by the system when the event prompting the alarm condition has ended. It is interpreted that the device that automatically clears an alarm (i.e. warning) when the event (pump is replaced) prompting the warning has ended is an image display part.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Irvin before them, to clear the warning when the work element becomes disabled while the warning is displayed as taught in Irvin because both references are in the same field of endeavor and they are both focused on a display for a working machine.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Yamada and Irvin because the combination would result in a construction machine monitoring apparatus configured to provide an visual indicator to an operator to verify that a Irvin Column 8, lines 48-56.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Khanna et al. (US Publication No. 2008/0231744 A1) (“Khanna”).
Regarding claim 8, this claim incorporates the rejection to claim 1.  However, Yamada does not expressly teach, “the hardware processor is configured to display the captured image independently of a traveling direction of a lower-part traveling body”.  Khanna describes a machine, camera mount and machine assembly method wherein a body component contoured for mounting a camera is coupled with a machine body. Khanna teaches:
The construction machine as claimed in claim 1, wherein the hardware processor is configured to display the captured image independently of a traveling direction of a lower-part traveling body.  Khanna, Paragraph [0039] (“Cameras might be mounted at the front, rear and sides of a machine, and an operator could select which camera views he or she wished to have displayed in the cab.”) [Wherein, it is interpreted that the operator is able to control which camera view he/she wishes to display independent of the traveling direction of the machine.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Khanna before them, to display the captured image independently of a traveling direction of a lower-part traveling body as taught in Khanna because both references are in the same field of endeavor and they are both focused on a display for a working machine.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Yamada and Khanna because the combination would result in a machinery system that Khanna Paragraph [0039]  The combination would provide a body component already integrally formed to have the features necessary for optimal mounting, positioning and protection of a camera for a machine. Khanna Paragraph [0038]

Claims 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Bauer et al. (US Publication No. 2009/0096937 A1) (“Bauer”).
Regarding claim 23, this claim incorporates the rejection to claim 1.  However, Yamada does not expressly teach, “wherein the warning urges confirmation of safety of the surroundings”.  Bauer describes vehicle rearview assemblies including a high intensity display. Bauer teaches:
The construction machine as claimed in claim 1, wherein the warning urges confirmation of safety of the surroundings. Bauer: Paragraph [0167] (“It may be desirable to display a cautionary statement whenever images from the rear or side cameras are displayed on the video display. For example, a statement such as “check surroundings for safety" may be superimposed on the image”, which reads on “the warning (i.e. cautionary statement) urges confirmation of safety of surroundings”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Bauer before them, for the warning to urge confirmation of safety of the surroundings as taught in Bauer because both references are in the same field of endeavor and they are both focused on a display for a working machine or vehicle.
Yamada and Bauer because the combination would result in a construction machinery system that appropriately superimposes a particular warning image that is configured to remind directly an operator concerning safe operation of machinery. Bauer Paragraph [0169]
Regarding claim 24, this claim incorporates the rejection to claim 1 and claim 23.  However, Yamada does not expressly teach, “wherein the warning urges display of the captured image captured with the camera”.  Bauer teaches:
The construction machine as claimed in claim 23, wherein the warning urges display of the captured image captured with the camera. Bauer: Paragraph [0167] (“It may be desirable to display a cautionary statement whenever images from the rear or side cameras are displayed on the video display. For example, a statement such as “check surroundings for safety" may be superimposed on the image”, which reads on “warning (i.e. cautionary statement) urges display of the captured image” to check the surroundings for safety.)
The motivation to combine Yamada and Bauer, which teach the features of the present claim, as submitted in claim 23, is incorporated herein.
Regarding claim 25, this claim incorporates the rejection to claim 1.  Yamada further teaches:
The construction machine as claimed in claim 1, wherein the warning is displayed on the menu screen, and... Yamada: Paragraph [0060] [As described in claim 1.] [The indication of inability of input operations reads on “the warning is displayed on the menu screen”.] 
Yamada does not expressly teach, “he warning urges the captured image captured with the camera to be displayed”.  Bauer describes vehicle rearview assemblies including a high intensity display. Bauer teaches:
...the warning urges the captured image captured with the camera to be displayed. Bauer: Paragraph [0167] (“It may be desirable to display a cautionary statement whenever images from the rear or side cameras are displayed on the video display. For example, a statement such as “check surroundings for safety" may be superimposed on the image”, which reads on “warning (i.e. cautionary statement) urges the captured image captured with the camera to be displayed”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Bauer before them, for the warning to urge the captured image captured with the camera to be displayed as taught in Bauer because both references are in the same field of endeavor and they are both focused on a display for a working machine or vehicle.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Yamada and Bauer because the combination would result in a construction machinery system that appropriately superimposes a particular warning image that is configured to remind directly an operator concerning safe operation of machinery. Bauer Paragraph [0169]

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Watanabe et al. (JP 2012-0253346A) (“Watanabe”).
Regarding independent claim 22, Yamada teaches:
A construction machine, comprising: Yamada: Paragraph [0032] (“FIG. 4 illustrates a working machine (excavator) 11, and the working machine 11 includes a body 14 which includes a lower traveling body 12 and an upper swinging body 13 that is swingably provided on the lower traveling body 12.”)
a camera configured to capture an image of surroundings; Yamada: Paragraph [0033] (“A rear-view monitor camera 25 that captures a rear-view image of the base 14 is provided in a central portion of the upper surface of the counterweight 17.”)
a display mounted in an operator's cab and configured to display a menu screen showing an operating condition and various settings, or the captured image captured with the camera; Yamada: FIG. 5 and Paragraph [0051] (“In this case, the display on the touch panel 34T is such an initial screen display (default display) as illustrated in FIG. 1B. In this initial screen display, although it depends on the specifications and settings of the working machine 11, for example, if the working machine 11 is equipped with the rear-view monitor camera 25, a rear-view camera image screen 34 a for displaying the rear-view image captured by the rear-view monitor camera 25 is displayed, and a meter screen 34 b for displaying a fuel meter, an oil temperature meter, and the like is displayed above the screen 34 a.”) [The touch panel 34T reads on “a display”. The meter screen 34b reads on “a menu screen”.]
a menu switch that causes the menu screen to be displayed on the display; Yamada: Paragraph [0067] (“... the screen switching switch 50 is displayed on the operation screen 34 c as illustrated in FIGS. 1B and 1C, whereby a monitor input unlock state where a monitor input operation on the touch panel 34T is enabled is created. In this way, as illustrated in FIGS. 1C, 1D, 1E, and 1F, an input operation screen display where a menu key-based monitor input operation is enabled is created.”) [The screen switching switch 50 reads on “a menu switch”.]
a detector Yamada: Paragraph [0042] (“a machine controller 49” reads on “a detector”.) configured to detect whether a work element is enabled or disabled; Yamada: Paragraph [0037] (“A hydraulic lock switch 36 is provided at the attachment portion of the hydraulic lock lever 35 to allow the operator to understand whether the hydraulic lock lever 35 is at a hatch closing position (a two-dot-chain-line position in FIG. 5) or at a hatch opening position (a solid-line position in FIG. 5).”) Yamada: Paragraph [0043] (“When the hydraulic lock lever 35 is at a hatch closing position 35 a indicated by the two-dot chain line in FIG. 5, the hydraulic lock switch 36 is off...”) Yamada: Paragraph [0044] (“On the other hand, when the hydraulic lock lever 35 is at a hatch opening position indicated by the solid line in FIG. 5, the hydraulic lock switch 36 is on...”) Yamada: Paragraph [0059] (“When the hydraulic lock switch 36 of the working machine 11 is off (that is, the hydraulic lock state is released ...), a monitor input lock state where the monitor input operation on the touch panel 34T is disabled while enabling the monitor screen display is created.”) [The hydraulic lock lever reads on “a gate lock lever” and operating the hydraulic actuators of the working machine when the hydraulic lock lever is at the hatch closing position reads on “detect whether a work element is enabled”. When the hydraulic lock lever is at the hatch opening position reads on “disabled”.]
a gate lock lever provided in the operator's cab; and Yamada: Paragraph [0036] (“A hydraulic lock lever 35 that opens and closes the hatch 26 of the cab 15 is openably and closably provided on the lower side of the operating lever 32 positioned closer to the hatch 26 of the cab 15.”) [The hydraulic lock lever 35 reads on “a gate lock lever”.]
a limit switch provided in the operator's cab and configured to turn on and off in accordance with an operation of the gate lock lever, and to transmit a signal representing an on-off state of the limit switch to the detector, Yamada: Paragraph [0037] (“A hydraulic Yamada: Paragraph [0043] (“When the hydraulic lock lever 35 is at a hatch closing position 35a indicated by the two-dot chain line in FIG. 5, the hydraulic lock switch 36 is off and the machine controller 49 supplies current to the solenoid 48s of the hydraulic lock valve 48 to put the hydraulic lock valve 48 to the communication position P to unlock the hydraulic lock state.”) Yamada: Paragraph [0044] (“On the other hand, when the hydraulic lock lever 35 is at a hatch opening position indicated by the solid line in FIG. 5, the hydraulic lock switch 36 is on...”)  [As shown in FIG. 5, the hydraulic lock switch is located in the operator’s cab and reads on “a limit switch”.  The switching between lock and unlock states reads on “configured to turn on and off”.  When the hydraulic lock lever 35 is in the hatch closing position or the hatch opening position and the hydraulic lock switch is off or on, respectively, reads on “in accordance with an operation of the gate lock lever”.  In response to the hydraulic lock switch 36 being off, the machine controller 49 (“the detector”) supplying current reads on “transmit a signal representing an on-off state of the limit switch to the detector”.]
wherein the display is configured to display a warning when the menu switch is operated during display of the captured image while the work element is enabled, Yamada: Yamada: Paragraph [0062] (“In this monitor input lock state, an indication indicating inability to input operations is displayed, and a monitor input unlocking operation screen 34 c is displayed under the rear-view camera image screen 34 a as illustrated in FIG. 1G.”) Yamada: Paragraph [0063] (“The monitor input unlocking operation screen 34 c illustrated in FIG. 1G is a screen for urging the operator to input a monitor input unlocking gesture operation. For example, the monitor input unlocking operation screen 34 c displays a lock icon (lock state icon) 51 indicating a monitor input lock state, an unlock icon (unlock state icon) 52 indicating a monitor input unlock state, and an arrow 53 for prompting the operator to move the finger from the lock icon 51 to the unlock icon 52 to perform a monitor input unlocking gesture operation. Moreover, in this case, the screen is still displayed, and the screen immediately before the monitor input lock such as the rear-view camera image screen 34a is displayed.”) [The indication of inability of input operations reads on “display a warning on the display”. As described in paragraph [0059], when the hydraulic lock level is at the hatch closing position, the hydraulic actuators of the working machine are operating and the operating lever is moved, which reads on “while the work element is enabled”.  When the hydraulic lock switch is off, the rear-view camera image being displayed reads on “during display of the captured image”. In the case of the indication of inability to input operations (“display a warning”), displaying the rear-view camera image screen (“during display of the captured image”) and then the operator moving the finger from the lock icon 51 to the unlock icon 52 (in the screen switching switch 50) reads on “when the menu switch is operated”.]
wherein the detector is configured to detect whether the work element is enabled or disabled based on the signal transmitted from the limit switch, in response to an operation of the menu switch, and Yamada: Paragraph [0037] (“The hydraulic lock switch 36 is a detector for switching between a hydraulic lock state of disabling a lever operation of the hydraulic circuit that operates the hydraulic actuators 21 such as a travel motor (not illustrated), a swing motor (not illustrated)...”) Yamada: Paragraph [0042] (“The touch panel monitor 34 has a monitor controller (not illustrated) incorporated in a monitor body. The monitor controller is connected to the input and output sides of a machine controller 49. The hydraulic lock switch 36 is connected to the input side of the machine controller 49. A solenoid 48 s of the hydraulic lock valve 48 is connected to the output side of the machine controller 49. The machine controller 49 controls the relation between the monitor controller, the hydraulic lock switch 36, and the hydraulic lock valve 48.”) Yamada: Paragraph [0043] (“When the hydraulic lock lever 35 is at a hatch closing position 35a indicated by the two-dot chain line in FIG. 5, the hydraulic lock switch 36 is off and the machine controller 49 supplies current to the solenoid 48s of the hydraulic lock valve 48 to put the hydraulic lock valve 48 to the communication position P to unlock the hydraulic lock state.”) Yamada: Paragraph [0041] (“The hydraulic lock valve 48 is displaced when a solenoid receives an electrical signal (current) from the outside whereby the hydraulic lock valve 48 switches from a lock position T where the initial pilot pressure passage 47 is blocked, to a communication position P where the initial pilot pressure passage 47 communicates with the respective pilot valves 45.”) Yamada: Paragraph [0025] (“...when an operation screen that influences the operation of the working machine is displayed on the touch  [In response to the hydraulic lock switch 36 and the hydraulic lock valve 48 being connected to operate the working machine, the machine controller 49 supplying current to solenoid 48s to drive engine 41 (FIG. 5) reads on “the detector is configured to detect whether the work element is enabled ... based on the signal transmitted from the limit switch”.  The monitor input from the touch panel monitor influencing operation of the working machine reads on “in response to an operation of the menu switch”.]
the display is configured to display the warning... Yamada: Paragraphs [0060], [0062], [0063], and [0059] [As described above.] [The indication of inability of input operations reads on “the display is configured to display the warning”.]
However, Yamada does not expressly teach that the warning is displayed “when the detector detects that the work element is enabled in response to the operation of the menu switch”.  However, Watanabe describes a display device for a vehicle that includes a display screen that is mounted on a vehicle and displays an image. Watanabe teaches:
the display is configured to display the warning, when the detector detects that the work element is enabled in response to the operation of the menu switch. Watanabe: Paragraph [0031] (“The control unit 35 acquires various vehicle information from the control devices 82, 84, 86 and the like through the global CAN 80, and acquires various requests from the operation device 20 through the local CAN 81. Based on the acquisition information through the global CAN 80, the acquisition request through the local CAN 81, and the acquisition information from the other units 31 to 33, the control unit 35 outputs the image 2 and sound output to support the driving of the vehicle 10. Determine sequentially.”) Watanabe: Paragraph [The warning image 2d having the contents as shown in FIGS. 6 and 7 is displayed reads on “the display configured to display the warning”. The operation of the selection operation button 23 when the vehicle is operating reads on “when the detector detects that the work element is enabled in response to the operation of the menu switch”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamada and Watanabe before them, to display the warning, when the detector detects that the work element is enabled in response to the operation of the menu switch as taught in Watanabe because both references are in the same field of endeavor and they are both focused on a display for a working machine or vehicle.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Yamada and Watanabe because the combination would result in a simplification and shortening of the operation and time required for the user to display desired content, and to display the vehicle. This is to ensure the reliability of the device. Watanabe, Paragraph [0008]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2003/0001750A1 to Ishimoto et al. describes an information display unit inside a cab of a hydraulic excavator and has a display portion capable of displaying plural kinds of information including body information and maintenance information. (No image of surrounding)
KR101856783B1 to Jung Hee Jun describes a monitor displaying method in construction machinery including a front monitor and a side monitor used in a construction machine and capable of selectively displaying a divided screen.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117          

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117